Title: To Alexander Hamilton from Philip Schuyler, 20 May 1789
From: Schuyler, Philip
To: Hamilton, Alexander



Albany May 20th 1789
My dear Sir

Your letter by last nights post is come to hand, but not that relative to the Election in the Southern district.
If there is a majority of 300 in our favor in the Southern district, indeed if the votes there are ballanced, we have every reason to conclude that we shall be victors. We have Accounts here that at the poles in some parts of Westchester and Orange the tickets for Governor Lieut Governor & Senators were taken separately. If this viciates those poles, I believe It will be favorable to Yates as probably the Majority in Orange against him was greater than that for him in Westchester.
We are told affidavits have been sent from hence that the ballots in the East manor of Rensselaer were not sufficiently rolled up. Mr Rensselaer Informs me that Counter affidavits can be procured If necessary, but I believe the canvassers cannot pay any Attention to Either, as It appears to me that the Inspectors at the poles are to be Judges of that matter.
The president has favored me with a very polite letter which I received by the post before the last.
Your anxiety that the Harmony of the family should be compleat, affords me the most pleasing sensations and I am happy that I can assure you that your wishes have been anticipated at least as far as immediately depends on me. Philip has visited me since his return from England he is returned to his wife with a message from me that will afford her comfort & confidence in my friendly intentions towards her. I have charged him to bring her here immediately on the Arrival of his Mother & Sisters—and since the receipt of yours and Angelicas letter announcing that she is to come by land, I have written Philip and Sally to accompany their Sister home. Mrs. Schuyler before she left this was persuaded that It could answer no one valuable purpose to continue unreconciled I encouraged the sentiment And trust in a perfect reconciliation on her part.
I sincerely wish better health and believe that a relaxation from business would tend to restore It and wish you If possible to find time to come up with my Eliza I wish here as many of my Children together as possible. It is a natural wish at any time of life, and when one is in perfect health but is increased by other motives In such a valetudinarian as I am, I am not yet rid of Gouty swellings and rigidity in the Joints but I suffer most from the Gravel which is so severe as to Occasion frequent discharges of blood by urine, and constantly by Stools.
Embrace my Eliza & the Children for me. Yours ever Affectionately &tc

P Schuyler
Alexander Hamilton Esqr

